Title: From Thomas Jefferson to Charles Thomson, 22 April 1786
From: Jefferson, Thomas
To: Thomson, Charles



Dear Sir
London Apr. 22. 1786

In one of your former letters you expressed a wish to have one of the newly invented lamps. I find them made here much better than at Paris, and take the liberty of asking your acceptance of one which will accompany this letter. It is now found that any tolerable oil may be used in them. The Spermaceti oil is best of the cheap kinds.
I could write you volumes on the improvements which I find made and making here in the arts. One deserves particular notice, because it is simple, great, and likely to have extensive consequences. It is the application of steam as an agent for working grist mills. I have visited the one lately made here. It was at that time turning eight pair of stones. It consumes 100. bushels of coal a  day. It is proposed to put up 30. pair of stones. I do not know whether the quantity of fuel is to be increased. I hear you are applying this same agent in America to navigate boats, and I have little doubt but that it will be applied generally to machines, so as to supercede the use of water ponds, and of course to lay open all the streams for navigation. We know that steam is one of the most powerful engines we can employ; and in America fuel is abundant. I find no new publication here worth sending to you. I shall set out for Paris within three or four days. Our public letters will inform you of our public proceedings here. I am with sincere esteem Dear Sir Your friend & servant,

Th: Jefferson

